Case 19-40220-thf Doc 4 Filed 03/16/19 Entered 03/16/19 17:11:47 Page 1 of 9

Fi|i in this information to identify your case:

 

 

 

 

 

 

 

oewa HoLLY DEAN vvlLLoueHBY
First Name `Middie Name Lasi Name
C] Check if this is an amended
Dse::ic;|eztffl' ) Fl iN Mldai N L tN plan’ and list below the
( p ' mg m am s °"`° as m sections of the plan that have
been changed.
United States Bankruptcy Court for the: WESTERN District of KENTUCKY
z:,“` t c y ’ k f (Slate)
Case number z l /'"““‘ fig §V" £x,;~ z:,/
(|fknown)

 

 

 

Officia| Form 113
Chapter 13 Plan 12/11

To Debtors: This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
indicate that the option is appropriate in your circumstances or that it is permissible in your judicial district. Plans that
do not comply with local rules and judicial rulings may not be confirmab|e.

 

ln the following notice to creditors, you must check each box that applies.

To Creditors: Your rights may be affected by this plan. Your claim may be reduced, modified, or eiiminated.

You should read this plan carefully and discuss it with your attorney if you have one ln this bankruptcy case. |fyou do not
have an attorney, you may wish to consult one.

if you oppose the pian's treatment of your claim or any provision of this plan, you or your attorney must file an objection to
confirmation at least 7 days before the date set for the hearing on confirmation, unless othen/vise ordered by the Bankruptcy

Coun. The Bankruptcy Court may connrm this plan without further notice if no objection to confirmation is tiled. See

Bankruptcy Rule 3015. in addition, you may need to file a timely proof of claim in order to be paid under any pian.

The following matters may be of particular importance Debtors must check one box on each line to state whether or not the plan

includes each of the following items. lf an item is checked as “Not lncluded” or if both boxes are checked, the provision will
be ineffective if set out later in the plan,

 

 

 

1.1 A limit on the amount of a secured ciaim, set out in Section 3.2, which may result in a partial L_..l included m Not included
payment or no payment at all to the secured creditor

1.2 Avoidance of a judicial lien or nonpossessory, nonpurchase~money security interest, set out in n included a Not included
Section 3.4

1.3 Nonstandard provisions, set out in Part 8 m included a Not included

 

 

 

 

 

 

m Plan Payments and Length of Plan

2.1 Debtor(s) will make regular payments to the trustee as foliowsi

$ 500.00 per ivloNTH for 60

months

[and $ per for months.] /nsen‘ additional lines if needed

if fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the
payments to creditors specified in this pian.

Offlciai Form 113 Chapter 13 Pian Page 1

Case 19-40220-thf Doc 4 Filed 03/16/19 Entered 03/16/19 17:11:47 Page 2 of 9

Debtor Case number

2.2 Regular payments to the trustee will be made from future income in the following manner:
Check all that app/y.
a Debtor(s) will make payments pursuant to a payroll deduction order.
Cl Debtor(s) will make payments directly to the trustee.
C] Other (speclfy method of payment):
2.3 income tax refunds.
Check one.
Cl Debtor(s) will retain any income tax refunds received during the plan lerm.

m Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the return and will
turn over to the trustee all income tax refunds received during the plan term.

Cl Debtor(s) will treat income tax refunds as follows:

 

 

2.4 Additiona| payments.
Check one.
9 None. lf "None" is checked the rest of § 2.4 need not be completed or reproduced

El Debtor(s) will make additional payment(s) to the trustee from other sources, as specified below. Describe the source, estimated amount,
and date of each anticipated payment.

 

 

2.5 The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.4 is $

m Treatment of Secured Claims

3.1 Maintenance of payments and cure of defau|t, if any.
Check one.
m None. /f ”None” is checked the rest of § 3.1 need not be completed or reproduced

El The debtor(s) will maintain the current contractual installment payments on the secured claims listed beiow, with any changes required by
the applicable contract and noticed in conformity with any applicable rules. These payments will be disbursed either by the trustee or
directly by the debtor(s), as specined below. Any existing arrearage on a listed claim will be paid in full through disbursements by the
trustee, with interest, if any, at the rate slated. Uniess otherwise ordered by the court, the amounts listed on a proof of claim med before the
filing deadline under Bankruptcy Rule 3002(0) control over any contrary amounts listed below as to the current installment payment and
arrearage. in the absence of a contrary timely filed proof of claim, the amounts stated below are controlling. if relief from the automatic stay
is ordered as to any item of collateral listed in this paragraph, then, unless otherwise ordered by the court, all payments under this
paragraph as to that collateral will cease, and all secured claims based on that collateral will no longer be treated by the plan. The final
column includes only payments disbursed by the trustee rather than by the debtor(s).

 

Name of creditor ` ` Co|lateral Current installment Amount of interest rate on Monthiy plan Estimated total
t y payment arrearage (if arrearage payment on g payments by
(includlng escrow) ` any) (if applicable) arrearage trustee
$_______ $____ % $____ $
Disbursed by:
|;l Trustee

n Debtor(s)

$__________ $m % $_____ $
Disbursed by:
Cl Trustee
l;l Debtor(s)

 

insert additional claims as needed

Ofticlal Form 113 Chapter 13 Plan Page 2

 

Case 19-40220-thf Doc 4 Filed 03/16/19 Entered 03/16/19 17:11:47 Page 3 of 9

Debtor Case number

3.2 Request for valuation of security, payment of fully secured claims, and modification of undersecured claims, Check one.

m None. lf ”None" ls checked the rest of § 3.2 need not be completed or reproduced
The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked.

U The debtor(s) request that the court determine the value of the secured claims listed below. For each non-governmental secured claim
listed below, the debtor(s) state that the value of the secured claim should be as set out in the column headed Amount of secured
claim. For secured claims of governmental units, unless othen/vise ordered by the court, the value of a secured claim listed in a proof of
claim filed in accordance with the Bankruptcy Rules controls over any contrary amount listed below. For each listed clalm, the value of
the secured claim will be paid in full with interest at the rate stated below.

The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim under Part 5 of this
plan. if the amount of a creditor’s secured claim is listed below as having no value, the creditor’s allowed claim will be treated in its entirety
as an unsecured claim under Part 5 of this plan. Uniess othen/vise ordered by the court, the amount of the creditor’s total claim listed on the
proof of claim controls over any contrary amounts listed in this paragraph.

The holder of any claim listed below as having value in the column headed Amount of secured claim will retain the lien on the property interest
of the debtor(s) or the estate(s) until the earlier of:

(a) payment of the underlying debt determined under nonbankruptcy law, or

(b) discharge of the underlying debt under 11 U.S.C. § 1328, al which time the lien will terminate and be released by the credltcr.

 

 

 

 

Name of creditor l Estimated amount Co|lateral Value of Amount of Amount of interest Monthiy Estlmated total g
f of creditor’s total collateral g claims senior to secured claim rate payment to of monthly
' claim 'r , creditor’s claim j l creditor y payments
$ $ $ $___ ___% $ $
$ $ $ $____ __% $ $

 

 

 

 

insert additional claims as needed
3.3 Secured claims excluded from 11 U.S.C. § 506.
Check one.
a None. if "None" ls checked the rest of § 3.3 need not be completed or reproduced

m The claims listed below were either:

(1) incurred within 910 days before the petition date and secured by a purchase money security interest in a motor vehicle acquired for the
personal use of the debtor(s). or

(2) incurred within 1 year of the petition date and secured by a purchase money security interest in any other thing of value.

These claims will be paid in full under the plan with interest at the rate stated below. These payments will be disbursed either by the trustee or
directly by the debtor(s), as specified below. Uniess otherwise ordered by the court, the claim amount stated on a proof of claim filed before the
filing deadline under Bankruptcy Rule 3002(0) controls over any contrary amount listed below. in the absence of a contrary timely filed proof of
claim, the amounts stated below are controlling. The final column includes only payments disbursed by the trustee rather than by the debtor(s).

 

 

Name ofcreditor w ~ 'Coliateral 1 l ¢ ~ f Amountofclaim interest Monthiy plan Estlmated total ~
' ' ' t , ` rate ~ payment _ payments by trustee ,
$ % $ $
Disbursed by:
C] Trustee

U Debtor(s)

$ % $ $
Disbursed by:

n Trustee
m Debtor(s)
lnsert additional claims as needed

Ofncial Form 113 Chapter 13 Plan Page 3

 

Case 19-40220-thi

Debtor

 

3.4 Lien avoidance.

Check one.

Doc 4 Filed 03/16/19 Entered 03/16/19 17:11:47 Page 4 of 9

Case number

m None. /f "None" is checked the rest of § 3.4 need not be completed or reproduced
The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked

Cl The judicial liens or nonpossessory, nonpurchase money security interests securing the claims listed below impair exemptions to which the
debtor(s) would have been entitled under 11 U.S.C. § 522(b). Uniess otherwise ordered by the court, a judicial lien or security interest
securing a claim listed below will be avoided to the extent that it impairs such exemptions upon entry of the order confirming the plan, The
amount of the judicial lien or security interest that is avoided will be treated as an unsecured claim in Part 5 to the extent ailowed. The
amount, if any, of thejudlcial lien or security interest that is not avoided will be paid in full as a secured claim under the plan. See 11 U.S.C.
§ 522(t) and Bankruptcy Rule 4003(d). if more than one lien is to be avoided provide the information separately for each lien.

information regarding judicial
lien or securityinterest

Name of creditor

Co|lateral

Lien identification (such as
judgment date, date of lien
recording, book and page number)

insert additional claims as needed

3.5 Surrender of collaterai.

Check one.

 

Ca_|cuiation of lien avoidance

. Amount of lien

. Amount of all other liens
. Value of claimed exemptions

. Total of adding lines a, b, and c

. Value of debtor(s)' interest in

property

. Subtract line e from line d.

Extent of exemption impairment
(Check applicable box):

C] Line f is equal to or greater than line a.

The entire lien is avoided (Do not complete the next column.)

l:l Line f is less than line a.

A portion of the lien is avoided (Complete the next column.)

Treatment ofrema|nlng `
secured claim t `

$ Amount of secured claim after
avoidance (line a minus line f)
$
$
+ $._____ interest rate (if applicable)
$________ %

Monthiy payment on secured
- $_______ claim

$

Estlmated total payments on
$ ______ secured claim

$

 

Ei None. if "None" is checked the rest of § 3.5 need not be completed or reproduced

m The debtor(s) elect to surrender to each creditor listed below the collateral that secures the creditor’s claim. The debtor(s) request that
upon confirmation of this plan the stay under 11 U.S.C. § 362(a) be terminated as to the collateral only and that the stay under § 1301
be terminated in all respects. Any allowed unsecured claim resulting from the disposition of the collateral will be treated in Part 5 below.

‘ Name of creditor

BRiDGECREST

 

EAGLE FiNANCE

 

ONEI\/iAiN FiN/-\NCIAL

insert additional claims as needed

EAGLE FlNANCE
Ofiicial Form 113

Chapter 13 Plan

Co|lateral .

2012 HYUNDA| SONATA

2ND L|EN ON 2012 HYUNDA| SONATA

2008 |V|ERCURY l\/|OUNTA|NEER

2ND L|EN - 2008 |\/|ERCURY MOUNTA|NEER

 

 

Page 4

Case 19-40220-thf Doc 4 Filed 03/16/19 Entered 03/16/19 17:11:47 Page 5 of 9

Debtor

m Treatment of Fees and Priority Claims

4.1 Genera|

Case number

 

Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full without
postpetition interest.

4.2 Trustee’s fees

Trustee’s fees are governed by statute and may change during the course of the case but are estimated to be 4~5

% of plan payments; and
during the plan term, they are estimated to total $ 11350'°0 .

4.3 Attorney’s fees

The balance of the fees owed to the attorney for the debtor(s) is estimated to be $ 31750'00.

4.4 Priority claims other than attorney’s fees and those treated in § 4.5.
Check one.

n None. /f "None" is checked the rest of § 4.4 need not be completed or reproduced

9 The debtor(s) estimate the total amount of other priority claims to be $400'00 ' .KENTUCKY DEPT- OF REVEN U E

4.5 Domestlc support obligations assigned or owed to a governmental unit and paid less than full amount.
Check one.

9 None. /f "None”ls checked the rest of § 4.5 need not be completed or reproduced

Cl The allowed priority claims listed below are based on a domestic support obligation that has been assigned to or is owed to a
governmental unit and will be paid less than the full amount of the claim under 11 U.S.C. § 1322(a)(4). This plan provision
requires that payments in § 2.1 be fora term of 60 monihs,' see 11 U.S.C. § 1322(a)(4).

Name of creditor 7 ` _ Amountofclaim to be paid ,

$

insert additional claims as needed
m Treatment of Nonpriority Unsecured Claims

5.1 Nonpriority unsecured claims not separately classified

Al|owed nonpriority unsecured claims that are not separately classified will be paid, pro rata. if more than one option is checked the option
providing the largest payment will be effective Check all that appiy.

E] The sum of $
a 60 % of the total amount of these claims, an estimated payment of $ 241900:00
Cl The funds remaining after disbursements have been made to all other creditors provided for in this plan,

if the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately $ .
Regardless of the options checked above, payments on allowed nonpriority unsecured claims will be made in at least this amount,

Official Form 113 Chapter 13 Plan Page 5

Case 19-40220-thf Doc 4 Filed 03/16/19 Entered 03/16/19 17:11:47 Page 6 of 9

Debtor Case number

5.2 Maintenance of payments and cure of any default on nonpriority unsecured claims, Check one.
m None. /f "None" is checked the rest of § 5.2 need not be completed or reproduced

l:] The debtor(s) will maintain the contractual installment payments and cure any default in payments on the unsecured claims listed below
on which the last payment is due after the final plan payment. These payments will be disbursed either by the trustee or directly by the
debtor(s), as specified below. The claim for the arrearage amount will be paid in full as specified below and disbursed by the trustee.
The final column includes only payments disbursed by the trustee rather than by the debtor(s).

 

 

Name of creditor y Current installment , Amount of arrearage Estimated total '
payment _ to be paid payments by
f f ~ trustee
$ $ $
Disbursed by:
n Trustee

El Debtor(s)

$ $ $

Disbursed by:
El Trustee
C] Debtor(s)

insert additional claims as needed

5.3 Other separately classified nonpriority unsecured ciaims. Check one.
a None. if "None" is checked the rest of § 5.3 need not be completed or reproduced

m The nonpriority unsecured allowed claims listed below are separately classified and will be treated as follows

 

 

Name of creditor y t yBasis for separate classification ` Amount to be paid interest rate Estimated total t ,'
~ y , and treatment t on the claim 7 y ' (if applicab|e) amount of `
' _ _ ' . payments
$ % $
$ % $

 

 

insert additional claims as needed

m Executory Contracts and Unexpired Leases

6.1 The executory contracts and unexpired leases listed below are assumed and will be treated as specified Al| other executory contracts
and unexpired leases are rejected. Check one.

m None. If “None" is checked the rest of § 6.1 need not be completed or reproduced

Cl Assumed items. Current installment payments will be disbursed either by the trustee or directly by the debtor(s), as specined below, subject
to any contrary court order or rule. Arrearage payments will be disbursed by the trustee. The Hnal column includes only payments disbursed
by the trustee rather than by the debtor(s).

Ofiicial Form 113 Chapter 13 Plan Page 6

 

Case 19-40220-thf Doc 4 Filed 03/16/19 Entered 03/16/19 17:11:47 Page 7 of 9

 

 

 

 

 

 

Debtor Case number
Name of creditor Description of leased Current installment ` Amount of Treatment of arrearage ~ Estlmated total
property or executory payment f arrearage to payments by
contract be paid (Ref_er 19 other Plan trustee
t . section if applicable) t
$ $ $
Disbursed by:
Ei Trustee
CJ Debtor(s)
$ $ $
Disbursed by:
L`.i Trustee

Ei Debtor(s)

insert additional contracts or leases as needed

Vesting of Property of the Estate

7.1 Property of the estate will vest in the debtor(s) upon
Check the applicable box.'

m plan connrmation.
cl entry of discharge.
C] other:

Nonstandard Plan Provisions

8.1 Check "None" or List Nonstandard Plan Provlsions

 

a None. lf "None" ls checked the rest of Part 8 need not be completed or reproduced

Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth beiow. A nonstandard provision is a provision not otherwise included in the
Official Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.

The following plan provisions will be effective only if there is a check in the box “Included” in § 1.3.

 

 

 

 

 

Ofiicial Form 113 Chapter 13 Plan Page 7

Case 19-40220-thf Doc 4 Filed 03/16/19 Entered 03/16/19 17:11:47 Page 8 of 9

Debtor Case number

m Signature(s):

,9.1 Signatures of Debtor(s) and Debtor(s)’ Attorney

if the Debtor(s) do not have an attorneyl the Debtor(s) must sign below,' othenrvise the Debtor(s) signatures are optiona/. The attorney for the Debtor(s), if any,
must sign below.

  

 

Signature of De ` b d Signature of Debtor 2

. § '
/ 1 ,, tit
Executed on § § ,{ tie § j § Executed on
MM/ D/ YYt MM / DD /YYYY
( > ` _ t ~~“~; ‘ trt/1
X /' &z/:D kim Daie ii g @i) f

Signature ofAttorney for Debtor(s) MM / DD /‘;YYYY
DAvid M. Taylor

     

By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s)
also certify(ies) that the wording and order of the provisions in this Chapter 13 plan are identical to
those contained in official Form 113, other than any nonstandard provisions included in F’art 8.

Ofiicial Form 113 Chapter 13 Plan Page 8

Case 19-40220-thf Doc 4 Filed 03/16/19 Entered 03/16/19 17:11:47 Page 9 of 9

Exhibit: Total Amount of Estimated Trustee Payments

 

The following are the estimated payments that the plan requires the trustee to disburse. |f there is any difference between the amounts set
out below and the actual plan terms, the plan terms control.

 

a. Maintenance and cure payments on secured claims (Part 3, Section 3.1 total) $
b. Modified secured claims (Part 3, Section 3.2 total) $
c. Secured claims excluded from 11 U.S.C. § 506 (Part 3, Secfion 3.3 total) $
d. Judiciai liens or security interests partially avoided (Part 3, Section 3.4 total) $
e. Fees and priority claims (Part 4 total) $
f. Nonpriority unsecured claims (Part 5, Section 5.1, highest stated amount) $
g. Maintenance and cure payments on unsecured claims (Part 5, Seclion 5.2 total) $
h. Separate|y classified unsecured claims (Part 5, Section 5.3 total) $
i. Trustee payments on executory contracts and unexpired leases (Part 6, Section 6.1 total) $
j. Nonstandard payments (Part 8, total) v + $

Total of lines a through j $

 

 

 

Ofiicial Form 113 Chapter 13 Plan - Exhiblt Page 1

